720 N.W.2d 753 (2006)
Lisa SMITH, as Next Friend of Emily Smith, a minor, Karen Small, as Next Friend of Jessica Small, a minor, Melissa Wilson, as Next Friend of Kayla Wilson, a minor, Peggy Hall, as Next Friend of Teresa Hall, a minor, Diann Williams, as Next Friend of Brianna Williams, a minor, Larry Smith, as Next Friend of Heidie Steck, a minor, Michelle Cole, as Next Friend of Jessica Cole, a minor, and Christial Sierra, as Next Friend of Latisha Sierra and Angelina Sierra, minors, Plaintiffs-Appellees,
v.
Captain Randall VANLANDINGHAM, and Captain Karen Vanlandingham, Defendants-Appellees, and
The Salvation Army, Defendant-Appellant.
Holly Ramos, as Next Friend of Taylor Ramos, a minor, Plaintiff-Appellee,
v.
Captain Randall Vanlandingham, and Captain Karen Vanlandingham, Defendants-Appellees, and
The Salvation Army, Defendant-Appellant.
Docket Nos. 127440, 127441. COA Nos. 255488, 258006.
Supreme Court of Michigan.
September 15, 2006.
On order of the Chief Justice, a stipulation signed by counsel for the parties agreeing to the dismissal of this application for leave to appeal is considered, and the application for leave to appeal is DISMISSED with prejudice and without costs.